If appellant had filed an originally signed notice in the common pleas court and with the Ohio State Department of Commerce, would that be a jurisdictional defect since the statute requires a copy to be filed with the common pleas court?  An affirmative answer is contrary to common sense and fairness, but, indeed, is consistent with the majority opinion. I see no distinction between such an example and the case before us. The intent of the statute is a timely notice of appeal; that intent was accomplished in this case.
Accordingly, I respectfully dissent.